Citation Nr: 1760000	
Decision Date: 12/26/17    Archive Date: 01/02/18

DOCKET NO.  10-29 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for a lumbar spine disability, to include muscle spasms.

2.  Entitlement to service connection for radiculopathy of the right lower extremity, to include as secondary to a lumbar spine disability.

3.  Entitlement to service connection for radiculopathy of the left lower extremity, to include as secondary to a lumbar spine disability.

4.  Entitlement to service connection for a cervical spine disability.

5.  Entitlement to service connection for radiculopathy of the right upper extremity.

6.  Entitlement to service connection for radiculopathy of the left upper extremity.

7.  Entitlement to service connection for a bilateral shoulder disability.

8.  Entitlement to service connection for headaches.

9.  Entitlement to service connection for hypertension.

10.  Entitlement to service connection for erectile dysfunction, to include as secondary to a lumbar spine disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Gallagher, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 2005 to January 2007.

This appeal is before the Board of Veterans' Appeals (Board) from April 2009 and December 2011 rating decisions of the abovementioned Department of Veterans Affairs (VA) Regional Office (RO).

The Board notes that the Veteran has submitted additional evidence since the last supplemental statement of the case, specifically an October 2016 letter from his private physician.  While this evidence has not been considered by the RO, the Board does not find that remand for readjudication is necessary.  The letter is in many ways identical to prior letters from the same physician on file, with the addition of a diagnoses essentially copied from a January 2015 MRI report which was considered in the September 2016 supplemental statement of the case.  The physician further opined that all lower back diagnoses are somewhat related to service.  As that opinion is unrelated to any issue which the Board does not fully grant herein, an additional supplemental statement of the case is not necessary. 

The issue of entitlement to service connection for erectile dysfunction is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's lumbar spine disability is productive of forward flexion limited to 30 degrees, but not productive of 6 weeks of yearly incapacitating episodes, ankylosis, or the functional equivalent thereof.

2.  Radiculopathy of the right lower extremity is related to the Veteran's lumbar spine disability.

3.  Radiculopathy of the left lower extremity is related to the Veteran's lumbar spine disability.

4.  The Veteran does not have a current cervical spine disability.

5.  The Veteran does not have a current disability of radiculopathy of the right upper extremity.

6.  The Veteran does not have a current disability of radiculopathy of the left upper extremity.

7.  The Veteran does not have a current disability of the shoulders.

8.  The Veteran does not have a current headache disability.

9.  Hypertension clearly and unmistakably existed prior to service and was not aggravated during service.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation of 40 percent, but not in excess thereof, for a lumbar spine disability, to include muscle spasms, not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.71a, Diagnostic Code 5237 (2017).

2.  The criteria for service connection for radiculopathy of the right lower extremity, to include as secondary to a lumbar spine disability, have been met.  38 U.S.C. §§ 1101, 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2017).

3.  The criteria for service connection for radiculopathy of the left lower extremity, to include as secondary to a lumbar spine disability, have been met.  38 U.S.C. §§ 1101, 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2017).

4.  The criteria for service connection for a cervical spine disability have not been met.  38 U.S.C. §§ 1101, 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).

5.  The criteria for service connection for radiculopathy of the right upper extremity have not been met.  38 U.S.C. §§ 1101, 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

6.  The criteria for service connection for radiculopathy of the left upper extremity have not been met.  38 U.S.C. §§ 1101, 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

7.  The criteria for service connection for a bilateral shoulder disability have not been met.  38 U.S.C. §§ 1101, 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).

8.  The criteria for service connection for headaches have not been met.  38 U.S.C. §§ 1101, 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

9.  The criteria for service connection for hypertension have not been met.  38 U.S.C. §§ 1101, 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).  There is thus no prejudice to the Veteran in deciding this appeal.

Lumbar Spine

The Veteran seeks an increase to his evaluation for his lumbar spine disability.

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  

In addition, when assessing the severity of musculoskeletal disabilities that are at least partly rated on the basis of limitation of motion, VA must also consider the extent that the Veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when his symptoms are most prevalent ("flare-ups") due to the extent of his pain (and painful motion), weakness, premature or excess fatigability, and incoordination-assuming  these factors are not already contemplated by the governing rating criteria.  DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995); see also 38 C.F.R. §§ 4.40, 4.45, 4.59.

When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

The Veteran is currently in receipt of a 20 percent disability rating for a lumbosacral strain under 38 C.F.R. § 4.71a, Diagnostic Code 5237.  This disability is evaluated either upon application of the General Rating Formula for Diseases and Injuries of the Spine ("General Formula"), or as intervertebral disc syndrome (IVDS) under the Formula for Rating IVDS Based on Incapacitating Episodes ("IVDS Formula"), whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  See VBA Training Letter 02-04 (October 24, 2002).  

Under the General Formula, the Veteran's current 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, for combined range of motion of the thoracolumbar spine not greater than 120 degrees, or for muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour.  The next higher rating of 40 percent is assignable for forward flexion of the thoracolumbar spine 30 degrees or less or for favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  Also under the General Formula, any associated objective neurologic abnormalities are to be evaluated separately under an appropriate diagnostic code.  

Under the IVDS Formula, ratings are based on evidence of incapacitating episodes, defined as periods of acute signs and symptoms that require bed rest prescribed by a physician and treatment by a physician.  The Veteran is currently in receipt of a combined rating of 20 percent.  The next higher rating of 40 percent is warranted for incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A maximum rating of 60 percent is warranted for incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.

In his January 2009 claim the Veteran reported intense pain in his low back due to degenerative disc disease of the lower back, which he stated was due to the same incident for which he was granted service connection for his back spasms.

The Veteran underwent a VA examination in January 2009.  He reported constant, moderate pain in the low back, exacerbated when sitting up in bed.  He reported decreased motion, weakness, and spasms.  He denied fatigue, stiffness, and bowel or bladder complications.  He reported severe flare-ups lasting hours, occurring every 1-2 months and brought about by exercise.  He stated that flare-ups render him unable to perform daily activities.  He reported use of a brace.  He stated that he was able to walk more than a quarter-mile but less than a mile.  There were no incapacitating episodes.  Gait and posture were normal.  There was no ankylosis or abnormal spinal curvature.  There was objective evidence of spasm and tenderness but not atrophy, guarding, or weakness.  Muscle strength and reflexes were normal.  Forward flexion was limited to 40 degrees.  Extension was limited to 25 degrees.  Lateral flexion and rotation were limited to 30 degrees bilaterally.  There was objective evidence of pain on active motion.  Repetitive testing did not result in additional functional limitation or reduction of range.  An MRI showed muscle spasm and degenerative changes of the disc and endplates at L4-L5.  He was diagnosed with lumbar muscle spasm, lumbar spine discogenic disease, lumbar spondylosis, and bilateral radiculopathy.

In a February 2010 letter, the Veteran's private treating physician noted worsening back pain radiating into both legs with numbness in paresthesia.  Rheumatologic evaluation showed severe dorsolumbar tenderness with lumbar flexion limited to 30 degrees.  He had difficulty squatting and kneeling.

VA treatment records refer to exacerbation of back pain in the Veteran's records from October 2009 through December 2010.  Pain upon movement was noted.  In February 2010 he reported associated cramps in his legs.

The Veteran underwent another VA examination in October 2011.  He reported pain rated at 8/10 without sciatic symptoms, with flare-ups caused by prolonged sitting, standing, and walking.  Forward flexion was limited to 60 degrees with pain at 30 degrees.  Extension was limited to 15 degrees with pain at 5 degrees.  Lateral flexion was limited to 20 degrees with pain at 10 degrees bilaterally.  Lateral rotation was limited to 25 degrees with pain at 10 degrees bilaterally.  Repetitive testing did not lead to additional functional impairment or loss of range.  There was objective evidence of localized tenderness and paravertebral lumbar spasm but no guarding.  Muscle strength was 4/5 with hip flexion and knee extension.  There was no atrophy.  Ankle jerk reflexes were hypoactive.  Sensory examination was normal.  The examiner found IVDS without any incapacitating episodes.  There were no neurological abnormalities.

Private treatment records include a February 2012 x-ray showed narrowed intervertebral disc space.  A subsequent MRI showed paravertebral muscle spasm with mild positional scoliosis, mild to moderate central canal stenosis, an S2 perineural cyst, and multilevel degenerative changes of the posterior elements from L2 to L5-S1.

VA treatment records reflect that in March 2012 the Veteran was diagnosed with an exacerbation of low back pain due to moderate central spinal canal stenosis.  In May 2012 he reported back pain with electric sensation in both legs, more severe on the left.  He was diagnosed with lumbar spondylosis.  He again reported back pain exacerbation in February 2013.

The Veteran submitted a January 2014 disability benefits questionnaire completed by his private treating physician.  Forward flexion was limited to 30 degrees with pain thereat.  Extension was limited to 10 degrees with pain thereat.  Later flexion was limited to 10 degrees bilaterally with pain thereat.  The Veteran was unable to perform repetitive testing due to pain.  The physician stated that the measurements were approximate, not exact using a goniometer.  The physician noted additional functional loss with repetitive use with contributing factors of less movement than normal, pain on movement, and interference with sitting, standing, and weight-bearing.  There was evidence of localized tenderness and guarding or muscle spasm not resulting in abnormal gait or contour.  Muscle strength was 4/5 in hip flexion, knee extension, and ankle plantar flexion.  There was no atrophy.  Knee and ankle reflexes were slightly diminished.  The physician noted incapacitating episodes of at least 6 weeks during the prior 12 month period.

Private treatment records include a January 2015 MRI showing paravertebral muscle spasm with new spondylodiskitis, secondary to degenerative changes with associated broad base disc bulge and ligamentum flavum hypertrophy creating mild central spinal canal stenosis with bilateral narrowing at the neural foramina.  

VA treatment records reflect that in April 2015 the Veteran reported low back pain, worse in the mornings and improving throughout the day.  His physician found his MRI to be consistent with a structural problem associated with chronic inflammation and resulting in compensation with a muscle spasm.  An August 2015 MRI showed mild degenerative changes.

The Veteran underwent another VA examination in August 2016.  He reported flare-ups which prevented him from getting out of bed, standing, entering a car, gardening, or driving.  He reported regular use of a brace and a cane.  He denied functional impairment due to repetitive use over time.  Forward flexion was limited to 40 degrees.  Extension was limited to 20 degrees.  Lateral flexion and rotation were limited to 10 degrees bilaterally.  Pain was noted on all ranges of motion but did not contribute to functional loss.  Repetitive testing did not result in additional function impairment or loss of range.  There was no evidence of pain with weight bearing.  Guarding, localized tenderness, and muscle spasm did not result in abnormal gait or contour.  The examiner noted additional contributing factors of pain.  Muscle strength was full and reflexes were normal.  Sensory examination was normal.  Symptoms of radiculopathy included moderate constant pain and mild paresthesia and numbness.  The examiner found bilateral mild radiculopathy of the sciatic nerve.  There was no ankylosis.  There were no other neurologic abnormalities.  The examiner noted functional impact of an inability to sit or stand for long periods of time.

The Board finds that the evidence warrants a 40 percent evaluation for the Veteran's lumbar spine disability.  Such a rating is warranted for the equivalent of forward flexion limited to 30 degrees.  His private physician has consistently stated that forward flexion was limited to 30 degrees.  His VA examinations further support such a finding.  The January 2009 VA examination report indicates forward flexion limited to 40 degrees, but it also indicates that the Veteran experienced severe flare-ups.  The October 2011 VA examination measured limitation of forward flexion at 60 degrees but noted that pain began at 30 degrees.  The August 2016 VA examination report showed forward flexion limited to 40 degrees with additional reports of flare-ups.  Taken together, the Board finds that this evidence establishes the functional equivalent of forward flexion limited to 30 degrees.  See DeLuca, 8 Vet. App. at 204-07.  Affording all benefit of the doubt to the Veteran, a 40 percent evaluation is therefore warranted.  As there is no evidence of ankylosis of entire thoracolumbar spine, or the functional equivalent thereof , the next higher rating of 50 percent rating under the General Rating Formula is not warranted.

The Board further finds that an evaluation in excess of 40 percent is not warranted for the Veteran's lumbar spine disability under the IDVS formula. The next higher rating of 60 percent is available for more than 6 weeks per year of incapacitating episodes.  The evidence weighs against such manifestations.   While the Veteran's private physician reported more than 6 weeks of incapacitating episodes, but there are no treatment records to support that any such episodes occurred.  The Board does not find this unexplained statement probative, as it is unlikely that 6 weeks of incapacitating episodes which meet VA's definition of physician prescribed bedrest could exist without any mention in the Veteran's treatment records.  Furthermore, despite the severity of the Veteran's reported flare-ups, the Board does not find their description to meet the functional equivalence of 6 weeks of yearly incapacitation.  For these reasons, the Board finds that an evaluation in excess of 40 percent is not warranted for the Veteran's lumbar spine disability.

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection may also be granted for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection is also warranted for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Such secondary service connection is warranted for any increase in severity of a nonservice-connected disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(b).

When determining service connection, a presumption of soundness ordinarily applies.  38 C.F.R. § 3.304(b).  Pursuant to such presumption, a Veteran will be considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); Horn v. Shinseki, 25 Vet. App. 231, 234 (2012).  Only such conditions as are recorded in examination reports are to be considered as noted.  The burden falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the disability was both preexisting and not aggravated by service.  The government may show a lack of aggravation by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the preexisting condition.  38 U.S.C. § 1153; Wagner, 370 F.3d at 1096.

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  See 38 U.S.C. § 1153; 38 C.F.R. §§ 3.304, 3.306(b).  A pre-existing disease or injury will be presumed to have been aggravated by service only if the evidence shows that the underlying disability underwent an increase in severity; the occurrence of symptoms, in the absence of an increase in the underlying severity, does not constitute aggravation of the disability.  See Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); 38 C.F.R. § 3.306(a).   Furthermore, temporary or intermittent flare-ups of a pre-existing condition during service are not sufficient to be considered aggravation of the condition, unless the underlying condition, as contrasted to symptoms, worsens.  See Jensen v. Brown, 4 Vet. App. 304, 306-07 (1993); Hunt v. Derwinski, 1 Vet. App. 292 (1991).

For certain chronic diseases, such as arthritis and hypertension, a presumption of service connection arises if the disease is manifested to a degree of 10 percent within one year following discharge from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).  When a chronic disease is not shown to have manifested to a compensable degree within one year after service, under 38 C.F.R. § 3.303(b) for the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  When the fact of chronicity in service is not adequately supported, a showing of continuity after discharge is required to support a claim for such diseases; however, such continuity of symptomatology may only support a claim for those chronic diseases listed under 38 C.F.R. § 3.309(a).  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In the case of a veteran who engaged in combat with the enemy in a period of war, lay evidence of in-service incurrence or aggravation of a disease or injury shall be accepted if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the lack of official record of such incurrence or aggravation.  The incurrence or aggravation may be rebutted by clear and convincing evidence to the contrary.  See 38 U.S.C. § 1154(b); 38 C.F.R. § 3.304(d); Libertine v. Brown, 9 Vet. App. 521, 524 (1996); Collette v. Brown, 82 F.3d 389, 392-94 (Fed. Cir. 1996).  The standard used to determine whether a veteran engaged in combat with the enemy is reasonable doubt, which is to be resolved in a veteran's favor.  See VAOPGCPREC 12-99.  The provisions of 38 U.S.C. § 1154(b), however, can be used only to provide a factual basis upon which a determination could be made that a particular disease or injury was incurred or aggravated in service, not to link the claimed disorder etiologically to a current disorder.  See Libertine, 9 Vet. App. at 522-23.  The provisions of 38 U.S.C. § 1154(b) do not establish service connection for a combat veteran; it aids him by relaxing the adjudicative evidentiary requirements for determining what happened in service.  Clyburn v. West, 12 Vet. App. 296, 303 (1999).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Lower Extremity Radiculopathy

The Veteran seeks service connection for radiculopathy in both lower extremities.  In an August 2010 statement, he stated that his disability was caused by combat service in Kosovo.

Service treatment records do not reflect any symptoms of or treatment for a radiculopathy.

An April 2007 VA examination for the lumbar spine reflected findings that the Veteran did not exhibit any weakness, paralysis, paresthesia, or numbness.  There was no sensory loss.  Reflexes were normal.  There were no abnormal findings in the lower extremities.

VA treatment records reflect that in September 2007 the Veteran reported pain in the lumbar area developing numbness in the right toes when he was seated for a long period.  Sensation, muscle, and reflex tests were normal bilaterally.  He was diagnosed with myofascial pain of the paraspinal muscles with associated degenerative joint and disc disease.

A March 2008 VA examination for the lumbar spine recorded that sensory examination was intact to pinprick tests in the lower extremities.  Muscle and reflex examinations were normal.  There was no finding of radiculopathy.

Private treatment records include a March 2008 nerve conduction study with an abnormal finding which the report noted may be secondary to a left L5 radiculopathy.  An associated electromyography study (EMG) diagnosed sub-acute left L5 radiculopathy and a right lumbar radiculopathy involving only the right posterior primary rami.  

In an April 2008 letter, the Veteran's private treating physician stated that he exhibited persistent low back pain radiating to both legs with numbness and paresthesia.  He was diagnosed with radiculopathy.

VA treatment records reflect that in May 2008 the Veteran reported numbness in the lower extremities associated with back pain for the prior year.

At a January 2009 VA examination for the lumbar spine the Veteran was diagnosed with lumbar muscle spasm, lumbar spine discogenic disease, lumbar spondylosis, and bilateral radiculopathy.  The examiner opined, however, that radiculopathy and discogenic disc disease were not secondary to the Veteran's service-connected lumbar spasms.  This opinion was based on the rationale that the disabilities have different pathophysiological processes, and that a lumbar muscle spasm does not cause bilateral radiculopathy and discogenic disc disease.

VA treatment records include a February 2010 EMG with normal results.

In a February 2010 letter, the Veteran's private treating physician noted worsening back pain radiating into both legs with numbness in paresthesia.  

In a March 2010 statement, the Veteran stated that his disc disease was caused by the same in-service injury that caused his muscle spasms.

The Veteran underwent a VA examination in August 2010.  He reported that he developed sharp and intermittent pain radiating from the back to the bilateral lower extremities since 2006.  Sensory examination was decreased to light touch, pinprick, and vibration in both lower extremities.  Muscle and motor strength was normal.  Ankle jerk reflexes were hypoactive.  Gait was normal.  Both the February 2010 normal EMG and the March 2008 abnormal study were noted.  The examiner diagnosed bilateral radiculopathy of the lower extremities.  The examiner opined that the Veteran's radiculopathy was less likely than not caused by or a result of his service-connected lumbar spasms.  This opinion was based on the rationale that radiculopathy has a different pathophysiology and etiology unrelated to muscle spasm.

At his October 2011 VA examination for his lumbar spine disability, the examiner did not find any evidence of radiculopathy.  The examiner further opined that degenerative disc disease was unrelated to the Veteran's February 2006 in-service injury.  This opinion was based on the rationale that treatment records for the injury showed pain on standing up without radicular or sciatic symptoms, and in-service x-rays were negative.

The Veteran submitted a January 2014 disability benefits questionnaire completed by his private treating physician.  Muscle strength was 4/5 in hip flexion, knee extension, and ankle plantar flexion.  There was no atrophy.  Knee and ankle reflexes were slightly diminished.  The examiner found moderate constant pain, paresthesia, and numbness in both lower extremities, diagnosing radiculopathy affecting the sciatic nerve.  

At his August 2016 VA examination for the Veteran's lumbar spine disability, the examiner opined that radiculopathy was less likely than not related to the Veteran's lumbar muscle spasm.  This opinion was based on the rationale that sciatica is related to the spinal nerve, not a muscle disability.

The Board finds that the evidence weighs in favor of a finding that radiculopathy of the bilateral lower extremities is related to the Veteran's lumbar spine disability.  The VA examiners have opined that radiculopathy is related to degenerative joint disease of the lumbar spine but not to his service-connected lumbar muscle spasm disability.  While this reasoning is sound, there is no adequate finding that degenerative joint disease is not itself related to the Veteran's service.  Specifically, the examiners' opinions focus only whether degenerative joint disease is related to the Veteran's reported February 2006 in-service fall.  Such an opinion is unnecessary, as degenerative joint disease was diagnosed by the Veteran's treating VA physician in September 2007, eight months following separation from service.  Degenerative joint disease is therefore presumptively related to service, and the diagnosis must be incorporated into his service-connected lumbar spine disability.  See 38 C.F.R. §§ 3.307, 3.309(a).  Thus, as there is ample evidence to connect radiculopathy to the Veteran's degenerative joint disease, service connection for radiculopathy must be granted.

Cervical Spine

The Veteran seeks service connection for a cervical spine disability.  In his July 2010 claim, he stated that his disability was caused by combat service in Kosovo.

Service treatment records do not reflect any symptoms of or treatment for a cervical spine disability.

The Board finds that the evidence weighs against a finding of a current disability of the cervical spine.  There are no medical treatment records reflecting the presence of a cervical spine disability.  The Veteran has neither described any current symptoms of a cervical spine disability nor any in-service event that would have caused such a disability.  The entirety of the Veteran's claim is that he incurred a disability while engaged in combat in Kosovo.  Regardless of whether it can be established that the Veteran had combat service, the combat presumption removes the need to corroborate certain lay evidence, but it does not remove the need for any evidence at all.  Where the evidence does not support a finding of current disability upon which to predicate a grant of service connection, there can be no valid claim for that benefit.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  As such, the Board finds that the evidence weighs against a finding of a current disability and service connection must therefore be denied.

Upper Extremity Radiculopathy

The Veteran seeks service connection for radiculopathy in both upper extremities.  In an August 2010 statement, he stated that his disability was caused by combat service in Kosovo.

Service treatment records do not reflect any symptoms of or treatment for a radiculopathy.  

The Veteran underwent a VA examination in August 2010.  He reported that he developed gradual sensation of bilateral tingling and occasional numbness in both hands since 2005.  Sensory examination was normal.  Muscle, motor strength, and reflexes were normal.  The examiner found no evidence of bilateral neuropathy or radiculopathy in the upper extremities.

The Board finds that the evidence weighs against a finding of a current disability of upper extremity radiculopathy.  While the Veteran has reported symptoms of tingling and numbness, there is no record of a clinical diagnosis of radiculopathy.  Furthermore, the Veteran has not explained how radiculopathy of the upper extremities might be related to service.  The entirety of the Veteran's claim is that he incurred a disability while engaged in combat in Kosovo.  Regardless of whether it can be established that the Veteran had combat service, the combat presumption removes the need to corroborate certain lay evidence, but it does not remove the need for any evidence at all.  Where the evidence does not support a finding of current disability upon which to predicate a grant of service connection, there can be no valid claim for that benefit.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  As such, the Board finds that the evidence weighs against a finding of a current disability and service connection must therefore be denied.

Shoulders

The Veteran seeks service connection for a bilateral shoulder disability.  In his July 2010 claim, he stated that his disability was caused by combat service in Kosovo.

Service treatment records do not reflect any symptoms of or treatment for a shoulder disability.

Private treatment records include a February 2012 x-ray of the left shoulder that showed no abnormalities.

The Board finds that the evidence weighs against a finding of a current disability of the shoulders.  There are no medical treatment records reflecting the presence of a shoulder disability.  The Veteran has neither described any current symptoms of a shoulder disability nor any in-service event that would have caused such a disability.  The entirety of the Veteran's claim is that he incurred a disability while engaged in combat in Kosovo.  Regardless of whether it can be established that the Veteran had combat service, the combat presumption removes the need to corroborate certain lay evidence, but it does not remove the need for any evidence at all.  Where the evidence does not support a finding of current disability upon which to predicate a grant of service connection, there can be no valid claim for that benefit.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  As such, the Board finds that the evidence weighs against a finding of a current disability and service connection must therefore be denied.

Headaches

The Veteran seeks service connection for headaches.  In his July 2010 claim, he stated that his disability was caused by combat service in Kosovo.

Service treatment records reflect that in May 2006 the Veteran reported a headache.

VA treatment records do not reflect treatment for headaches.  When asked about headaches the Veteran routinely denied them, except for reporting them in May 2016, along with dizziness.

The Board finds that the evidence weighs against a finding of a current chronic disability of headaches.  There is only one report of headaches in the Veteran's treatment records since separation.  The Veteran was not diagnosed with a headache disorder as a result of this report, and he also routinely denied headaches in the interim period.  A single report of headaches does not constitute a chronic disability, but rather a report of pain.  Pain, in and of itself, is not a disability for which service connection may be granted. See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  Where the evidence does not support a finding of current disability upon which to predicate a grant of service connection, there can be no valid claim for that benefit.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  As such, the Board finds that the evidence weighs against a finding of a current disability and service connection must therefore be denied.

Hypertension

The Veteran seeks service connection for hypertension.  In his July 2010 claim, he stated that his disability was caused by combat service in Kosovo.

VA regulations require that hypertension or isolated systolic hypertension be confirmed by readings taken two or more times on at least three different days.  For compensation purposes, hypertension means that the diastolic blood pressure is predominantly 90mm or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm or greater with a diastolic blood pressure of less than 90mm.  38 C.F.R. § 4.104, Diagnostic Code 7101.

Service treatment records do not include an induction examination.  Immediately prior to activation, however, an August 2005 National Guard record reflects that the Veteran took medication to control his hypertension.  In May 2006 the Veteran's hypertension was noted to be well-controlled on medication.  Service treatment records do not reflect any treatment of hypertension beyond notes regarding his current medication.

VA treatment records reflect that in April 2007 the Veteran's blood pressure was measured at 118/68.  He was diagnosed with hypertension treated by medication.  His blood pressure was measured numerous times thereafter throughout the appeal period.  At no time was diastolic blood pressure measured above 90mm, and at no time was systolic blood pressure measured above 160mm.

The Veteran underwent a VA examination in June 2011.  He reported that he was first told in 2000 or 2001 that he had high blood pressure when agitated, but he was never given any medication until after separation from service.  He denied diagnosis or treatment for hypertension prior to separation from service.  The examiner opined that pre-existing hypertension was less likely than not permanently aggravated by service.  This opinion was based on the rationale that records indicate treatment of hypertension with medication prior to induction.  During service, his blood pressure readings remained stable.  After service, his medication was changed to VA's formulary hypertension drug, but not because it was uncontrolled.  Blood pressure remained stable on medication. 

As discussed above, the Veteran's service treatment records do not contain an induction examination.  It is possible that a National Guard annual examination prior to activation and confirming his fitness for duty was taken as sufficient for induction purposes.  In any event, viewing the evidence in the light most favorable to the Veteran, the Board will interpret the records as not having noted hypertension on induction.  Furthermore, there is evidence of hypertension continuously since separation from service.  As such, the Veteran is eligible for service connection unless clear and unmistakable evidence demonstrates both that hypertension existed prior to induction into service and was not aggravated in service.  

The Board finds that hypertension clearly and unmistakably existed prior to induction into service.  The August 2005 National Guard record in the Veteran's service treatment record clearly and unmistakably shows that he was medicated for hypertension prior to his September 2005 induction.  The Board further finds that hypertension clearly and unmistakably was not aggravated by service.  While the opinion of the June 2011 VA examiner was made on an equipoise standard, the Veteran's treatment records are clear and unmistakable.  There are no records of uncontrolled blood pressure readings either during service or after.  The Veteran's hypertension was controlled by medication prior to induction, and it was still controlled by medication upon separation.  The Veteran has stated that he was not medicated for hypertension until after separation, but these statements are contradicted by treatment records which clearly show that the Veteran is mistaken.  For these reasons, the Board finds that hypertension clearly and unmistakably existed prior to service and was not aggravated during service, and service connection is therefore denied.


ORDER

An evaluation of 40 percent, but not in excess thereof, for a lumbar spine disability, to include muscle spasms, is granted, subject to the laws and regulations governing the payment of VA benefits.

Service connection for radiculopathy of the right lower extremity, to include as secondary to a lumbar spine disability, is granted.

Service connection for radiculopathy of the left lower extremity, to include as secondary to a lumbar spine disability, is granted.

Service connection for a cervical spine disability is denied.

Service connection for radiculopathy of the right upper extremity is denied.

Service connection for radiculopathy of the left upper extremity is denied.

Service connection for a bilateral shoulder disability is denied.

Service connection for headaches is denied.

Service connection for hypertension is denied.


REMAND

The Veteran seeks service connection for erectile dysfunction.  In an August 2010 statement, he stated that his disability was caused by combat service in Kosovo.

Service treatment records reflect that in August 2006 the Veteran reported right side groin pain while lifting weights in the gym.  He was diagnosed with a muscle sprain.  No symptoms of or treatment for erectile dysfunction was noted in service.

The Veteran underwent a VA examination in September 2010.  He reported that he was unable to have sex because of his back pain.  He reported urinary urgency, hesitancy, weak stream, straining, and nocturia.  He denied incontinence and leakage.  He reported erectile dysfunction.  Ejaculation was normal.  Testicles, epididymis, spermatic cord, and scrotum examinations were normal.  He was diagnosed with erectile dysfunction.  The examiner opined that erectile dysfunction was not caused by or a result of the lumbar muscle spasms.  This opinion was based on the rationale that the lumbar muscles have no relation to penile erections.  While back pain may make it difficult to engage in sex, it does not prevent erections.  The examiner stated that the Veteran's erectile dysfunction most likely had a psychological etiology.

In an October 2011 opinion based on review of the claims file, a VA examiner opined that erectile dysfunction was not caused by in-service August 2006 reports of groin pain after doing a chest press at the gym.  This opinion was based on the rationale that the in-service injury was a muscle injury that would not cause the nerve compression that could impede erections.

The Board finds that remand is necessary to obtain a new opinion.  The current opinions are all based on the rationale that lumbar muscle spasms are incapable of impeding the nerves which could cause erectile dysfunction.  Because the Board herein finds that the Veteran's degenerative joint disease with radiculopathy is also service connected, an opinion is necessary to determine the likelihood of whether erectile dysfunction is a neurological complication of the Veteran's arthritis of the lumbar spine.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any additional medical evidence that may have come into existence but has not been associated with the record.  

2.  Have the claims file reviewed by a qualified VA examiner.  Following a review of the claims file and an examination if the examiner deems it necessary, the examiner should offer an opinion as to whether it is at least as likely as not (i.e. 50 percent probability or more) that erectile dysfunction is related to any of the Veteran's current lumbar spine disabilities, to include degenerative joint disease of the lumbar spine.     

All opinions are to be accompanied by a rationale consistent with the evidence of record.  A discussion of the pertinent evidence, relevant medical treatises, and generally accepted medical principles is requested.  If the examiner cannot provide an opinion without resorting to speculation, he or she shall provide complete explanations stating why this is so.  In so doing, the examiner shall explain whether any inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

3.  After completing the above, and any other development deemed necessary, readjudicate the appeal.  If the benefit sought remains denied, provide an additional supplemental statement of the case to the Veteran and his representative, and return the appeal to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


